IN THE SUPREME COURT OF THE STATE OF DELAWARE

  REGENT J. GODDARD,                     §
                                         §   No. 190, 2017
        Defendant Below-                 §
        Appellant,                       §
                                         §
        v.                               §   Court Below—Superior Court
                                         §   of the State of Delaware
  STATE OF DELAWARE,                     §
                                         §   Cr. ID 0004016373 (N)
        Plaintiff Below-                 §
        Appellee.                        §

                           Submitted: May 24, 2017
                            Decided: July 6, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                    ORDER

      This 6th day of July 2017, the Court has considered this matter on the basis of

the opening brief and the State’s motion to affirm and has determined that the

Superior Court’s judgment summarily dismissing the appellant’s untimely motion

for postconviction relief should be affirmed on the basis of and for the reasons

assigned by the Superior Court in its well-reasoned Order dated April 13, 2017.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                             Justice